Citation Nr: 1142656	
Decision Date: 11/18/11    Archive Date: 11/30/11

DOCKET NO.  09-40 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for a chronic left shoulder disorder.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

C. R. dela Rosa





INTRODUCTION

The Veteran had certified active service from January 1999 to January 2002.  He had additional duty with the Missouri Army National Guard from January 2002 to January 2003.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Columbia, South Carolina, Regional Office which, in pertinent part, denied service connection for a left shoulder disorder and bilateral hearing loss disability.  The Veteran subsequently moved to Florida.  In January 2009, the Veteran's claims file was transferred to the St. Petersburg, Florida, Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's claims for entitlement to service connection for a left shoulder disorder and entitlement to service connection for bilateral hearing loss were previously remanded by the Board in March 2011 for further development.  While the Board sincerely regrets the delay, the case must again be remanded for additional development.

The March 2011 Board remand requested, in pertinent part:

Contact the National Personnel Record Center, the appropriate service entity, and/or Defense Finance and Accounting Service (DFAS) and request that it verify the Veteran's complete periods of active duty, active duty for training, and inactive duty for training with the Missouri Army National Guard between January 2002 and January 2003.  Also request from the appropriate source(s) that all available service treatment records associated with such duty be forwarded for incorporation into the record.  

In September 2011, the Veteran's Leave and Earnings Statement was obtained from DFAS and forwarded to the Board for association with the Veteran's claims folder.  The Leave and Earnings Statement provided by the Defense Financial and Accounting Service has not been considered by the Agency of Original Jurisdiction in adjudicating the Veteran's claims.  In a response form, received in August 2011, the Veteran indicated that he waived AOJ consideration of any additional evidence he submitted but not other evidence obtained by VA.  See 38 C.F.R. § 20.1304(c).  Thus, on remand, the above-referenced evidence should be considered and the Veteran's claims readjudicated.  If the claims are not resolved to the Veteran's satisfaction on remand, the SSOC issued, before the case is returned to the Board, must address the evidence obtained after the Supplemental Statement of the Case was issued.  See 38 C.F.R. § 19.31.

Additionally, in April 2011, the Veteran was accorded a C&P joints examination to assess his left shoulder.  The diagnoses were left shoulder tendonitis in service in 2001 and left shoulder inflammation based on a 2010 MRI.  The examiner opined that the STRs do not support a continuing and chronic left shoulder condition that started in service and per the STR data dated in 2001, the Veteran had left shoulder pain on and off for several years prior to entrance into military service.  However, the Board notes that no shoulder condition was noted at entry and there is no indication in the 2001 records that the Veteran reported that he had left shoulder pain prior to service.  

Because the April 2011 examiner did not adequately demonstrate that the Veteran's claims file was thoroughly reviewed as evidence by the examiner's inaccurate reporting of the Veteran's medical history, another VA examination must be conducted to obtain an opinion that considers all evidence of record and accurately considers the Veteran's pertinent in-service medical history and post-service medical history.  An opinion based on an inaccurate factual history has essentially no probative value.  See Kightly v. Brown, 6 Vet. App. 200, 205-06 (1994).

VA is obligated to provide an adequate examination once it chooses to administer one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Thus, because the Veteran was provided with an examination in April 2011 it is expected that any such an examination will be adequate as to the purpose for which it was administered, which in this case was to obtain an opinion as to etiology of any current asthma.  That was not accomplished with respect to the April 2011 VA examination.  

In light of the foregoing, the matter must be remanded to the RO to schedule the Veteran for another VA examination to determine the likely etiology of any current left shoulder disorder.  

Since the claims file is being returned it should also be updated to include recent VA treatment records dating from February 9, 2011.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, for the following action: 

1. Associate with the claims folder all relevant medical records from the VA Medical Center dating from February 9, 2011.  If no further treatment records exist, the claims file should be documented accordingly.

2.  Thereafter, schedule the Veteran for an examination with regard to his claim for service connection for a left shoulder disability.  The claims file must be made available to, and reviewed by, the examiner, and the examiner must note in the report that the claims file was reviewed.  All indicated tests must be performed, and all findings reported in detail.  The Veteran must be provided with an opportunity to describe the problems he has had with his left shoulder since his discharge from active service.  The examiner is requested to offer an opinion as to the etiology of any current left shoulder condition found to be present.  

Is it as least as likely as not (a probability of 50 percent or greater) that any current left shoulder disorder is related to the instances of treatment during service or to any other incident of active military service?  In that regard, the examiner's attention is directed to the Veteran's report in which he credibly indicates that he has a history of symptoms that began in service.  In providing the opinion, the examiner should consider the Veteran's credible reports of continuing symptomatology since his discharge from service.  

3.  Thereafter, readjudicate the issues on appeal in light of the evidence of record not previously considered, to wit, evidence associated with the claims folder since the issuance of the July 2011 supplemental statement of the case.  If the benefit sought remains denied, the Veteran and his representative must be furnished a Supplemental Statement of the Case and be given an opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


